EXHIBIT 10.1

 

AMENDMENT TO STOCKHOLDERS AGREEMENT

THIS AMENDMENT TO STOCKHOLDERS AGREEMENT (this “Amendment”) is entered into as
of March 29, 2018, by and among Plymouth Industrial REIT, Inc., a Maryland
corporation (the “Company”), and DOF IV REIT Holdings, LLC, a Delaware limited
liability company (“DOF Holdings”), and consented to by DOF IV Plymouth PM, LLC,
a Delaware limited liability company (“DOF Plymouth”).

RECITALS

WHEREAS, the Company, DOF Holdings and DOF Plymouth entered into that certain
Stockholders Agreement, dated as of June 8, 2017 (the “Stockholders Agreement”),
pursuant to which the parties thereto set forth, among other things, their
respective rights and responsibilities with respect to actions that may or may
not be taken with respect to the Shares and the governance of the Company;

WHEREAS, concurrently with the execution of the Stockholders Agreement, the
Company, DOF Holdings and DOF Plymouth entered into that certain Private
Placement Agreement, dated as of June 8, 2017, pursuant to which the Company
issued $5,000,000 of its shares of common stock, par value $0.01 per share (the
“Initial Shares”), to DOF Plymouth;

WHEREAS, on July 11, 2017, DOF Plymouth transferred the Initial Shares to DOF
Holdings and subsequent to such transfer, DOF Plymouth no longer owned any
equity interests in the Company;

WHEREAS, concurrently with the execution of this Amendment, the Company is
purchasing the Initial Shares from DOF Holdings for an aggregate consideration
of $5,000,000; and

WHEREAS, the Company and DOF Holdings desire to amend the terms of the
Stockholders Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.  Definitions.  Capitalized terms used by not otherwise defined herein
shall have the meanings set forth in the Stockholders Agreement.

Section 2.  Amendments to the Stockholders Agreement. 

2.1.  Article II of the Stockholders Agreement is hereby deleted in its
entirety.

2.2.  Article III of the Stockholders Agreement is hereby deleted in its
entirety.

Section 3. Authorization. Each of the Company and DOF Holdings represents and
warrants that such Person has been duly authorized to execute and deliver this
Amendment.

 

 

 

Section 4. Ratification of Stockholders Agreement. Each of the Company and DOF
Holdings hereby agrees that (i) except as otherwise specifically provided in
this Amendment, the terms, conditions and provisions of the Stockholders
Agreement remain unmodified and in full force and effect and (ii) the terms,
conditions and provisions of the Stockholders Agreement, as modified by this
Amendment, are hereby ratified, affirmed and confirmed.

Section 5. Ratification of Stockholder Agreement. This Amendment and the
Stockholders Agreement, as modified by this Amendment, contain the entire
agreement between the parties hereto as to the subject matter hereof and there
are no other terms, obligations, covenants, representations, warranties,
statements or conditions, oral or otherwise, of any kind, except as set forth
herein or therein. All prior communications, negotiations, course of conduct,
agreements and understandings, whether oral or written, with respect to the
subject matter hereof, are hereby merged into this Amendment and the
Stockholders Agreement.

Section 6. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute the same agreement.

 

[Signature page appears on the following page.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Stockholders Agreement as of the date written above.

 

  PLYMOUTH INDUSTRIAL REIT, INC.,   a Maryland corporation           By: /s/
Pendleton P. White, Jr.     Name: Pendleton P. White, Jr.     Title: President  
              DOF IV REIT HOLDINGS, LLC,       a Delaware limited liability
company                 By: /s/ Robert A. Del Monaco     Name: Robert A. Del
Monac     Title: Authorized Signatory

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED

TO BY:

 

DOF IV PLYMOUTH PM, LLC,

a Delaware limited liability company

 

By:  /s/ Robert A. Del Monaco   Name:  Robert A. Del Monaco  
Title:     Authorized Signatory

 

